

117 HR 2009 IH: Access to the American Courts Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2009IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo clarify access to courts of the United States for persons seeking redress for a violation of a constitutional right by the United States or any agent, person, or entity acting in the name of the United States, and for other purposes.1.Short titleThis Act may be cited as the Access to the American Courts Act of 2021.2.FindingsCongress finds the following:(1)The United States Constitution sets forth limits on the ability of the United States to act.(2)The Constitution would not have been adopted and therefore the United States of America would not have been formed or come into existence unless the Bill of Rights, the first 10 Amendments to the Constitution, had not been adopted prior to its approval by the first 13 States forming the United States of America. (3)The right of the American people to hold the United States accountable for violations of the Constitution committed by people acting allegedly in the name of the United States has been the cornerstone and bedrock upon which the freedom of the American people has been based. (4)The right of the American people to come before a court and seek redress and thereby hold the Government of the United States accountable for violations of the Constitution is now seriously disputed.(5)The Executive Branch of the United States Government has asserted, in actions filed in the United States courts by Americans seeking redress for alleged Constitutional violations, that no one can sue the Government, even for a Constitutional violation, unless the Government first agrees to be sued. The Executive Branch has asserted an overbroad interpretation of the extent of sovereign immunity, which bars suits against the Government based on statutory violations, to now include suits based on Constitutional violations as well.(6)The effect of the Executive Branch’s extension of sovereign immunity so as to include constitutional rights as well as statutory rights would be that—(A)the Bill of Rights would be converted to a mere a bill of suggested rights; and (B)constitutional rights would be enforceable only when and if the Government deigns to grant permission for their individual enforcement on a case-by-case basis.(7)The Bill of Rights and the other Amendments to the Constitution are not mere suggestions, but the inherent and enforceable rights possessed by all American people. These Amendments grant to all Americans the right to seek redress for Constitutional violations committed in the name of the United States without first having to obtain the permission of the Government before seeking such redress in Federal court. 3.Sense of CongressIt is the sense of Congress that—(1)all Americans should have access Federal courts in order to seek relief and redress for alleged claims of violations of constitutional rights; and(2)the doctrine of sovereign immunity, as well as any assertion of any statute of limitation or equitable laches (under equity or statute) was never intended to bar, restrict, hinder or otherwise delay access to court or the filing of a claim seeking relief or redress against the Government for an alleged violation of a constitutional right.4.Jurisdiction of district courtsThe district courts of the United States shall have jurisdiction to hear any complaint or claim for relief based upon an alleged violation of a constitutional right by the United States or any agent, person or entity acting in the name of the United States. Each such court has authority to grant any relief necessary to redress a violation of a constitutional right, including monetary, injunctive, and declaratory relief.5.Right to a jury trialA person filing an action in a district court of the United States seeking redress for a violation of a constitutional right by the United States or any agent, person, or entity acting in the name of the United States shall have the right to request a jury trial. In the case of an action containing both constitutional and non-constitutional claims against the United States, the court shall may grant jury trial for all claims, and shall grant a jury trial for the constitutional claims. 6.Attorney fees and costsIn the case that the plaintiff prevails in an action brought against the United States seeking redress for a violation of a constitutional right by the United States or any agent, person, or entity acting in the name of the United States, the court shall award the plaintiff attorney fees and costs. 